MiTCHBUi, Ch. ,J.
In this case, the only material question is, whether it was the duty of the County Court, under the circumstances detailed in the motion and return, to record the first verdict given, and render judgment thereon ?
The power of the Superior Court to superintend inferior jurisdictions, and to issue a mandamus, to compel them to do justice, by the exercise of the authority they are invested with, cannot admit of a doubt. Although we have no statute which particularly confers this power, yet, the statute which gives this court jurisdiction, in all civil cases, between party and party, whether the same concern the realty or personalty, or relate to debt, contract, or any other personal right or injury, brought before them by appeal, writ of error, scire facias, complaint, or otherwise, as the law directs, is sufficiently broad and comprehensive to authorise and empower the Superior Court, to hear the complaint of the party *236injured by a refusal or neglect of an inferior tribunal, to do justice, and give redress. This power has, accordingly, been frequently exercised ; and without such interposition, there might be a failure of justice. . But there does not appear to be sufficient ground for exercising this ¡rower, in the present case ; which, although criminal in its form and consequences, was, by the County Court, upon the trial, considered as a civil suit. Under this persuasion, the prisoner was permitted to plead by attorney ; and the jury were sworn and impar;-nelled, as the law provides in civil cases.
The action was commenced by forthwith process, and corporal punishment would have been the consequence of conviction. Cases of this description have, by this court, been adjudged to be criminal. Of course, all the previous steps taken to obtain the verdict, were altogether irregular and improper v the delinquent should have been arraigned, and required to plead in propria persona ; the oath prescribed by law for jurors in criminal cases, should have been administered. The verdict having been thus irregularly obtained, was not a legal verdict, but a mere nullity. It neither acquitted nor convicted the prisoner, and was of no more validity in law, than the joint opinion of any other twelve freeholders in the county, who were not under oath. It did not ascertain any right the complainant had, or lay any foundation whereon to ground a judgment of a court of law.
Bad the court proceeded to record it, and render judgment, and inflict corporal punishment upon the accused, their proceedings would have been in direct violation of their duly and the law, and their record erroneous.
The court, very properly, stopped in that stage of their proceedings ; and in so doing, they are not chargeable with any neglect, or of withholding any right, to which the complainant is entitled. The motion cannot be granted.
Trumbull, Edmond, Smith, Brainaiid, Baldwin and Inoersoll, Js. concurred in this opinion.
Reeve, and Swift, Js. dissented.
Peremptory mandamus not advised.